The opinion of the Court was delivered by
Fenner, J.
The record presents but one bill of exceptions, which was taken to the ruling of the court excluding the testimony of a juror, J. H. Darmond, which was offered, on a motion for a new trial, to prove that “ at tlietime of agreement on the verdict, the jxiror, Etna Albritton, declared that he only consented to the verdict in order that the sick juror, Darmond, might he released from confinement, as he was too sick to remain in the jury room, and that otherwise he would not consent to the verdict.”
The testimony was objected to and ruled out on the ground that *787a juror oauuot be heard as a witness to impeach the verdict of a jury of which he was a member.
The ruling was manifestly correct under repeated decisions of this court. State vs. Bird, 38 Ann. 499; State vs. Chrétien, 35 Ann. 1032; State vs. Price, 37 Ann. 218; State vs. Mellican, 15 Ann. 557; State vs. Bertle, 6 Ann. 653; State vs. Caldwell, 3 Ann, 435.
It would hardly be claimed that the juror, Albritton, could have been hoard himself to impeach his verdict by assigning such improper and illegal motive for his action; but it is contended that the like objection does not apply to the proof of his statements to that effect by another juror.
This very distinction was considered and repudiated in Price’s case, 37 Ann. 218, where, after the court had sustained a refusal to permit the jurymen themselves to impeach their own verdict, the decision proceeds as follows: “An offer was then made to prove by others that these jurymen had made these assertions to them and this was also refused, for that would have been receiving at second-hand the impeachment of the verdict by the jurymen who had rendered it, and if they cannot be heard to impeach it by their own testimony, much less can their declarations be received when filtered through the repetition of third persons.” See also State vs. Beatty, 30 Ann. 1266.
The other ground of the motion for new trial, viz: The incapacitation of the juror, Darmond, by reason of his illness, involves a question of fact, and as no bill of exception was taken to the ruling of the judge thereon, the question is not brought before us in such shape that we can review the ruling.
Judgment affirmed.